DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the application filed on 3/23/22.
	Examiner notes that a restriction requirement was issued by the Office on 10/13/22.  Applicant filed a response on 11/6/22 in which they withdrew claims 1-10 and elected claims 11-18 without traverse.
	Examiner further notes that this application is a division of 15363984, which was abandoned after Examiner was affirmed by the Board of Appeals.
	Examiner further notes Applicant’s priority date of 11/29/16, which stems from the aforementioned parent application.
	Therefore, claims 1-18 are currently pending and claims 11-18 have been examined. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 11 and 18, in part, describe an invention comprising:  displaying an identifier for a social media campaign, a representation of a contractual goal between a social media influencer and an advertiser, and a status representing current performance metrics of the influencer with respect to the goal.  As such, the invention is directed to the abstract idea of managing social media influencers and advertising campaigns, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity (i.e. organizing and managing groups of humans (influencers) and advertising/marketing activities).  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional elements including a “user interface” for displaying the aforementioned data. These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984. 
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. generic computer and display). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 12-17 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the influencers, the performance metrics, the contractual goals, and the depiction of the contractual goals.  Thus, the dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 11-18 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claims 11-18 are also rejected under 35 USC 101 for failing to recite any elements that necessarily constitute a system or apparatus.  As such, it is not clear what structure is included or excluded by the claim language, and the functions listed in the claim could merely be that of software.  Software per se is not patentable under §101; therefore, the claimed invention does not fall within a statutory class of patentable subject matter.  See MPEP 2106.01.  It is further noted that the mere recitation of a machine in the preamble in a manner such that the machine fails to patentably limit the scope of the claim does not render the claim statutory under 35 USC 101. See Ex Parte Langemyr (Appeal 2008-1495).
Examiner recommends amending the claim to clearly include hardware in order to overcome this rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 are rejected under 35 USC 102 as being unpatentable over Sims (20160019579).
Claim 1:  Sims discloses a user interface displayed by a device, said device comprising at least one processor (paragraphs 66 and 74-75), said user interface comprising: an identifier for a social media campaign (Figs. 4, the user enters a campaign name on the interface; Fig. 5, the user enters a campaign hashtag on the interface), said social media campaign comprising an advertiser and at least one social media influencer (paragraph 66); at least one representation of a contractual goal between said social media influencer and said advertiser, said contractual goal being part of said social media campaign (Fig. 4; the user selects a campaign goal on the interface); and a set of performance metrics of a plurality of social media influencers, said set of performance metrics containing a first performance metric for each of said plurality of social media influencers (Fig. 8; paragraph 66).
Claim 12:  Sims discloses a user interface wherein the influencers are part of the social media campaign.  (Fig. 8).    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 USC 103 as being unpatentable over Sims in view of Dowalty (9286380).
Sims discloses those limitations cited above, but fails to explicitly describe an interface wherein at least one of said plurality of social media influencers not being part of said social media campaign.
Dowalty, however, discloses an interface in which some influencers are part of the social media campaign and some that are not part of the campaign.  (Figs. 11-12).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Dowalty with those of Sims.  One would have been motivated to do this in order to inform the advertiser which influencers are or are not engaged in their marketing campaign.
Claim 14 is rejected under 35 USC 103 as being unpatentable over Sims in view of Stuckey (20090037257).
Sims discloses those limitations cited above, but fails to explicitly describe an interface in which said first performance metric being one of a group composed of: cost per impression; click through rate; conversion rate; and sales per advertising cost.
Stuckey, however, discloses an interface in which the influencer performance metric is a click through rate and a conversion rate.  (Fig. 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Stuckey with those of Sims.  One would have been motivated to do this in order to determine if an influencer is producing results.
Claims 15 and 17-18 are rejected under 35 USC 103 as being unpatentable over Sims in view of Allpress (20040215503).
Claim 15:  Sims discloses an interface that displays influencer performance metrics (Fig. 8), but fails to explicitly describe an interface that displays a representation of a contractual goal comprising a performance target and a current performance measurement.
Allpress, however, discloses an interface that displays a performance target and a current performance measurement for an employee on the same screen.  (paragraph 115).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Allpress with those of Sims.  One would have been motivated to do this in order to determine an influencer’s progress at any given point during the course of the marketing campaign.
Claim 17:  Sims discloses an interface that displays a time dimension for the contractual goal of the ad campaign.  (Fig. 8, project duration).
Claim 18:  As noted above, Sims discloses an interface comprising:
An identifier for a social media campaign (Figs. 4, the user enters a campaign name on the interface; Fig. 5, the user enters a campaign hashtag on the interface), said social media campaign comprising an advertiser and at least one social media influencer (paragraph 66); at least one representation of a contractual goal between said social media influencer and said advertiser, said contractual goal being part of said social media campaign (Fig. 4; the user selects a campaign goal on the interface); and a set of performance metrics of a plurality of social media influencers, said set of performance metrics containing a first performance metric for each of said plurality of social media influencers (Fig. 8; paragraph 66).
Sims fails to explicitly describe an interface that displays at least one status representing current performance of said social media influencer with respect to said contractual goal.
Allpress, however, discloses an interface that displays a performance target and a current performance measurement for an employee on the same screen.  (paragraph 115).
The rationale for combining Allpress with Sims is articulated above and reincorporated herein.
 Claim 16 is rejected under 35 USC 103 as being unpatentable over Sims/Allpress in view of Nagahara (20110208556).
The Sims/Allpress combination discloses those limitations cited above, but fails to explicitly describe an interface in which the representation of a contractual goal being at least one of a group composed of: a thermometer; a gauge; a graph; and a number.
Nagahara, however, discloses an interface in which the representation of a contractual goal being at least one of a group composed of: a thermometer; a gauge; a graph; and a number (Fig. 20; paragraph 139, the interface displays a graph that also shows the employee’s progress as a percentage of the overall goal.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Nagahara with those of Sims/Allpress.  One would have been motivated to do this in order to visually monitor an influencer’s progress in a marketing campaign.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on 571-270-3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER C BUSCH/Examiner, Art Unit 3682                                                                                                                                                                                                        

/TAREK ELCHANTI/Primary Examiner, Art Unit 3682